UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7555


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROMAINE ABDUL SHORT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.  (4:07-cr-00123-RBS-JEB-3; 4:14-cv-00061-
RBS)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Romaine Abdul Short, Appellant Pro Se.       Dana James Boente,
Acting United States Attorney, Alexandria, Virginia; Lisa Rae
McKeel,   Howard   Jacob   Zlotnick,  Assistant  United  States
Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Romaine        Abdul     Short       seeks   to    appeal       the    district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion.      The order is not appealable unless a circuit justice or

judge       issues     a     certificate       of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).                A certificate of appealability will not

issue       absent     “a     substantial      showing          of    the    denial    of     a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that    reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.   Cockrell,        537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Short has not made the requisite showing.                              Accordingly, we

deny    a     certificate         of    appealability,          deny    the     motion      for

transcripts at government expense, and dismiss the appeal.                                   We

deny as moot Short’s motion to place his case in abeyance.                                   We

dispense       with        oral   argument      because         the    facts    and      legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3